_")Q,§%'@”?//Q //

LUKE A. STANTON v
# 1830011 ~ TDcJ-cID stiles 'unit . 3060 FM 3514 » Beaumonc, Texas 77705

Monday, December 21, 2015

- -, w » RECHVEDIN
Clerk Of the _Court _ `, l _ couRToF,chMlNALAPPEALs
COURT OF CRIMINAL APPEALS' `

oF TEXAS - - DEC 23 2915
P-O. BOX 12308 . .
Capitol 'Station , ` g AbelACOSta, Cl€h’k

Austin, Texas 78711

RE: EX Parte LUKE STANTON
CCA NOS 3 WR_79 l 389-09 l WR_79 l 389-10 l and WR‘“79) 389_1].

Dear Sir:

Applicant in the above styled and numbered causedes;§xare requesting the/
an updated status on Applicant's Applications for a Writ of Habeas Corpus,
submitted to the 211th Judical District Court of Denton County;on August 07,2 lp
2015( then transfered to this Honorable Court of Criminal'Appeals on September
29, 2015, Subsequent to, Applicant submitted his Objections to the Trial Court's

Findings of Fact, and Conclusion of Law, and the denial.
Within the above, Applicant is requesting the status, whether it's been:v

[] Pending; []Denied; [] Dismissed; []Granted; ord [] OTHER se .

The requested above is needed to meet the AEDPA tmme-limits on the filing

Applicant's Federal Petition for Writ of Habeas Corpus.

Please find an enclosed Self Addressed Stamped Envelope, with a copy of this£§§>

letter, to be stamped with the Court's receiving date, and its reply answer.QéEr

Your Kindness in the above matter is greatly appreciated!

Wrely,
ng § ifzu CC: LARA TOMLIN

Luke Stanton #1830011 Asst. District Attorney

1450 E. McKinney St. Ste 3100
Denton, Texas 76209